The Honorable Claire C. McCaskill Missouri State Auditor 224 State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated February 20, 2002, you have submitted a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning the initiative petition proposal relating to the Homestead Preservation Act.  The fiscal note summary which you submitted is as follows:
  The fiscal impact of this proposal to state and local governments is zero, as the tax burden will be shifted from those who qualify to not have their assessed valuations increased under the homestead exemption to all other taxpayers.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                              Sincerely, JEREMIAH W. (JAY) NIXON Attorney General